--------------------------------------------------------------------------------

Thirteenth Amendment to the Licensing Agreement previously entered into

on the 12th day of July, 2010

Between:

Nanotech Industries Inc., a Delaware corporation.

hereinafter referred to as “Licensor”

And:

Nanotech Industries International Inc., a Nevada corporation (and a wholly owned
subsidiary of Hybrid Coating Technologies Inc.)

hereinafter referred to as “NTI”

(collectively referred to as the “Parties”)

 

WHEREAS the Parties previously entered into a Licensing Agreement on July 12,
2010 (“Licensing Agreement”), into an Amendment Agreement on March 17, 2011,
into a Second Amendment Agreement on July 7, 2011, into a Third Amendment
Agreement dated June 28, 2013, into a Fourth Amendment Agreement dated December
13, 2013, into a Fifth Amendment Agreement dated March 31, 2014, into a Sixth
Amendment Agreement dated April 9, 2014, into a Seventh Amendment Agreement
dated May 6, 2014, into an Eighth Amendment Agreement dated August 19, 2014 into
a Ninth Amendment Agreement dated September 10, 2014, into a Tenth Amendment
Agreement dated August 10, 2015, into an Eleventh Amendment Agreement dated
February 12, 2016 and into a Twelfth Amendment Agreement dated November 9, 2016
(collectively the “Agreement” or the “Licensing Agreement”);

WHEREAS the Parties would like to amend the Agreement to extend the Fee Deadline
for the payment of the One Time Fee (as defined in the Twelfth Amendment
Agreement) to August 20, 2017.

--------------------------------------------------------------------------------

WHEREAS to this end the Parties have agreed to enter into this Thirteenth
Amendment to the Licensing Agreement (“Thirteenth Amendment Agreement”):

  1.

Pursuant to the terms of the Licensing Agreement, the Fee Deadline for the
payment of the One Time Fee as part of the consideration for the 2020 Extended
Exclusivity Period (as defined in the Licensing Agreement) shall be extended to
August 20, 2017, at which time the whole of the One Time Fee shall be due and
payable.

        2.

The Agreement, as amended by this Thirteenth Amendment Agreement, remains in
full force and effect and is hereby ratified and confirmed. Provisions of the
Agreement that have not been amended or terminated by this Thirteenth Amendment
Agreement remain in full force and effect, unamended.

        3.

The Parties expressly warrant and guarantee that they have obtained all
necessary requisite approvals and that they have the authority to enter into
this Thirteenth Amendment Agreement.

        4.

The Preamble to this Thirteenth Amendment Agreement is incorporated herein by
this reference and made a material part of this Thirteenth Amendment Agreement.

        5.

This Thirteenth Amendment Agreement may be signed in one or more counterparts,
each of which so signed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument.

            IN WITNESS WHEREOF, the Parties have executed and delivered this
Thirteenth Amendment Agreement on June 15, 2017.

 

Nanotech Industries International Inc.

By:      /s/: Joseph Kristul                            

Title: President and CEO

 

Nanotech Industries Inc.

By:      /s/: Joseph Kristul                            

Title: President and CEO

--------------------------------------------------------------------------------